Citation Nr: 1822296	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-25 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
In February 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Acquired Psychiatric Disorder

A March 2014 VA examiner concluded that the Veteran did not meet the DSM-5 criteria for PTSD, but he did diagnose the Veteran with depressive disorder, which he opined was less likely than not related to his military service.  As noted in the February 2016 remand, the Board found the March 2014 examiner's opinion inadequate for evaluation purposes.

In accordance with the Board's February 2016 remand, another VA medical opinion was submitted in April 2016.  The examiner noted that a November 2008 service treatment note indicates that that the Veteran had no mental health complaints, and that a post-deployment health assessment in December 2009 included a negative PTSD and depression screen.  However, the examiner did not discuss March 2008 service treatment records, documenting complaints of depression and difficulty sleeping, or the results of the March 2014 VA examination and the diagnosis made at that time, as directed in the February 2016 remand.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.

The April 2016 examiner opined that it is less likely than not that the Veteran's mental disorder was caused by experiences in the military.  However, the examiner did not indicate what psychiatric disorder the Veteran was diagnosed with at that time, nor did he give a rationale for his negative opinion.  As such, the Board finds the opinion incomplete and, therefore, inadequate for evaluation purposes.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current acquired psychiatric disorder is necessary.  See 38 C.F.R. § 4.2 (2017).

Bilateral Knee Disability

The Veteran underwent a general medical examination in September 2011, prior to filing his claim for service connection in May 2012.  No knee disability was diagnosed at that time.

In accordance with the February 2016 remand directives, the Veteran was afforded another VA examination in April 2016.  The examiner diagnosed a right knee strain and noted that the left knee examination was normal.  The examiner noted that service treatment records show that the Veteran was treated for right patellofemoral syndrome in April 2009.  At that time, it was noted that there was nothing objectively wrong and that the right knee hurt due to lack of conditioning and the Veteran being overweight.  The examiner also noted that VA treatment records dated in 2010, immediately following service, did not include documentation of knee pain.  The examiner opined that, as there was no evidence of knee pain immediately following service, the Veteran's current right knee strain is less likely related to the single episode of right patellofemoral syndrome in 2009, during active duty.  

The Board finds the April 2016 examiner's opinion inadequate for evaluation purposes.  In this regard, it is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2017).  The April 2016 examiner did not provide an adequate opinion as to whether the knee disability identified after service was related to a disease or injury in service or to the Veteran's reports of continuous symptoms since service.  In fact, the examiner did not adequately address the Veteran's lay statements of continuity.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board also finds the examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

The examiner also opined that the Veteran's right knee strain is multifactorial and less likely related to the Veteran's service-connected low back strain and not likely aggravated beyond its natural progression by the service-connected low back strain.  The examiner did not offer a rationale for this secondary opinion.  As such, the Board finds that it is also inadequate for evaluation purposes.

As noted above, once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of any current knee disability knee disability is necessary.  
See 38 C.F.R. § 4.2 (2017).

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Updated pertinent treatment records should be obtained and added to the claims file/e-folder.

2.  After completion of the above, afford the Veteran a VA examination in order to ascertain the nature and etiology of any currently diagnosed psychiatric disorder.  The claims folder must be made available to and reviewed by the examiner, to include a copy of this remand.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and reviewed/considered in the preparation of the examination report. 

The examiner is asked to ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, including, but not limited to PTSD and depressive disorder.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current acquired psychiatric disorder originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

A complete rationale should be given for all opinions and conclusions expressed. 

Pertinent service treatment records and the March 2014 VA examination should be specifically considered and discussed.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  Afford the Veteran a VA examination in order to ascertain the nature and etiology of any currently diagnosed right or left knee disability.  The claims folder must be made available to and reviewed by the examiner, to include a copy of this remand.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and reviewed/considered in the preparation of the examination report. 

The examiner should identify all current right and left knee disabilities.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right or left knee disability originated while the Veteran was serving on active duty or is otherwise etiologically related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability ) that any current right or left knee disorder was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected low back disability.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

4.  Thereafter, the RO or Appeals Management Office should readjudicate the claims on appeal with consideration of the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

